Citation Nr: 1017731	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-34 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder 
disability.

2. Whether new and material evidence has been received to 
reopen a claim of service connection for PTSD.   

3. Whether new and material evidence has been received to 
reopen a claim of service connection for a back and neck 
disability (to include as secondary to a service-connected 
left knee disability). 


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1969 to June 1972.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a March 2006 
rating decision of the St. Louis, Missouri Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2009, a Travel Board hearing was held at the Chicago RO 
before the undersigned; a transcript of the hearing is 
associated with the claims file.  The Veteran's claims file 
is now in the jurisdiction of the Chicago RO.  

Although the RO implicitly reopened the Veteran's claims of 
service connection for PTSD and a neck/back disability by 
deciding the issues on their merits in the March 2006 rating 
decision, the question of whether new and material evidence 
has been received to reopen the claims must be addressed in 
the first instance by the Board because that issue goes to 
the Board's jurisdiction to reach the underlying claims and 
adjudicate them on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383. The Board has characterized the claims 
accordingly.

The matter of service connection for PTSD on de novo review 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required. 




FINDINGS OF FACT

1. A shoulder disability was not manifested in service; 
arthritis of the shoulders was not manifested in the 
Veteran's first postservice year; and the preponderance of 
the evidence is against a finding that the Veteran's current 
shoulder disability is related to an event, injury, or 
disease in service.

2. An unappealed July 1994 rating decision denied service 
connection for PTSD on the basis that there was no credible 
supporting evidence that an in-service stressor occurred; an 
unappealed March 2002 rating decision continued the denial.  

3. In testimony at a September 2009 hearing, the Veteran 
identified unverified, but potentially verifiable, stressor 
events (names/units/dates) in service; such information 
relates to the unestablished fact necessary to substantiate 
the claim of service connection for PTSD, and raises a 
reasonable probability of substantiating the claim.

4. An unappealed May 2002 rating decision denied service 
connection for a back and neck disability on the basis that 
such disability was not shown to be related to the Veteran's 
service or to his service-connected left knee disability.

5. Evidence received since the May 2002 rating decision, a 
September 2009 letter from L.C.P., D.C., tends to show that 
the Veteran's back/neck disability is related to his service; 
relates to the unestablished fact necessary to substantiate 
the claim of service connection for a back/neck disability; 
and raises a reasonable possibility of substantiating the 
claim.

6. A chronic back/neck disability was not manifested in 
service; arthritis of the back/neck was not manifested in the 
Veteran's first postservice year; and the preponderance of 
the evidence is against a finding that the Veteran's current 
back/neck disability is related to an event, injury, or 
disease in service or to his service-connected left knee 
disability.


CONCLUSIONS OF LAW

1. Service connection for a bilateral shoulder disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2. New and material evidence has been received and the claim 
of service connection for PTSD may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3. New and material evidence has been received and the claim 
of service connection for a neck/back disability may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).

4. Service connection for a neck/back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

Service connection for a bilateral shoulder disability

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  A June 2005 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  A March 2006 letter informed the 
Veteran of disability rating and effective date criteria.  An 
October 2008 statement of the case (SOC) readjudicated the 
matter (curing any notice timing defect).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  He has had ample 
opportunity to respond/supplement the record and has not 
alleged that notice in this case was less than adequate.

Service connection for a back/neck disability and PTSD

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to their initial 
adjudication.  A June 2005 letter provided notice in 
accordance with Kent, and also explained the evidence VA was 
responsible for providing and the evidence he was responsible 
for providing.  Notably, this decision grants reopening in 
both claims seeking such.  A March 2006 letter informed the 
appellant of disability rating and effective date criteria.  
An October 2008 SOC readjudicated the matter (curing any 
notice timing defect).  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  The appellant has had ample 
opportunity to respond/supplement the record and has not 
alleged that notice in this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) are 
associated with his claims file and identified postservice 
treatment records have been secured.  

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim. See 38 C.F.R. 
§ 3.159(c)(4). With respect to the factor C listed, the Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the Veteran's service. McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006). 

Regarding service connection for a bilateral shoulder 
disability, there is no corroborative evidence of record that 
establishes that the Veteran suffered an event, injury, or 
disease in service.  As such, Factor B of McLendon is not met 
and a VA nexus examination is not necessary. 

Regarding the claim of service connection for neck/back, the 
RO arranged for VA medical examinations in April 2002 (prior 
to the May 2002 final decision) and in January 2006 (in 
connection with the instant claim to reopen).  The January 
2006 examination is adequate, as it considered the evidence 
of record and the reported history of the Veteran, was based 
on a complete examination of the Veteran, and explained the 
rationale for the opinions offered.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an 
examination that is adequate for rating purposes). 

B. Legal Criteria, Factual Background, and Analysis
 
Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (to include arthritis) may be 
service-connected on a presumptive basis if manifested to a 
compensable degree in a specified period of time postservice 
(1 year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).  
Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence 
that is merely cumulative of other evidence in the record is 
not new and material even if it was not been previously 
associated with the record/considered.  Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence as appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.




Bilateral shoulder disability

On April 1969 service entrance examination the Veteran's 
upper extremities were normal on clinical evaluation. 

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to bilateral shoulder 
injury/disability. 

On April 1972 service separation examination the Veteran's 
upper extremities were normal on clinical evaluation. 

An April 2007 VA bone scan was interpreted as revealing 
osteoarthritis of the bilateral shoulders.  

In his September 2009 hearing testimony, the Veteran related 
that while serving in Vietnam he fell 25 feet from a pole in 
Vietnam and lost consciousness.  He indicated that his 
shoulders began hurting a few days after he fell and that the 
pain had gotten worse over the years.  He also stated he did 
not report the injury at the time as it was not customary to 
do so for minor injuries.  

The evidence of record demonstrates that the Veteran has a 
bilateral shoulder disability.  Diagnostic studies (April 
2007 bone scan) have shown osteoarthritis of both shoulders.  
However, the Veteran's STRs do not document an event injury 
or disease in service relating to the shoulders; 
specifically, there is no evidence of a 25 foot fall (as the 
Veteran describes).  His accounts of such a fall are self-
serving, and considered not credible.  Furthermore, there is 
no evidence that arthritis of the shoulders was manifested in 
the first postservice year.  Consequently, service connection 
for a bilateral shoulder disability on the basis that such 
became manifest in service and persisted or on a presumptive 
basis (for arthritis of the shoulders as a chronic disease 
under 38 U.S.C.A. § 1112) is not warranted.  Accordingly, 
what is needed to establish service connection for the 
Veteran's bilateral shoulder disability is that there must be 
competent (medical) evidence that relates such disability to 
an event, injury, or disease in service. 

As was noted, the Veteran's STRs do not show a shoulder 
injury (or a 25 foot fall) in service (and his accounts of 
such are not credible).  Furthermore, there is no competent 
(medical) evidence of record that relates his current 
bilateral shoulder disability to his active service (to 
include a fall therein).  The earliest recorded medical 
evidence of a shoulder disability is in April 2007, more than 
35 years after service.  Notably, a lengthy time interval 
between service and the first postservice clinical notation 
of complaints or symptoms associated with a disability for 
which service connection is sought is of itself a factor for 
consideration against a finding that such disability is 
related to service.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service). 

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim. 
Accordingly, the benefit of the doubt doctrine (38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102) does not apply.  The claim must 
be denied.

New and Material Evidence to Reopen - PTSD

An unappealed July 1994 rating decision denied the Veteran's 
claim of service connection for PTSD on the basis that there 
was no credible supporting evidence verifying that an in-
service stressor occurred.  He did not appeal this decision 
and it became final.  38 U.S.C.A. § 7105.  An unappealed 
March 2002 rating decision continued the denial on the basis 
that the Veteran still had not provided corroborating 
evidence of a stressor event in service.  The March 2002 
rating decision is the last final denial in this matter.  

Evidence of record at the time of the March 2002 rating 
decision included:

* An October 1994 letter from E.K., LCSW noting that the 
Veteran had mild PTSD and detailing his symptoms, 
occupational and social impairment, and overall prognosis

* A July 1994 statement from the Veteran detailing various 
stressors that he witnessed or participated in during his 
tour in Vietnam, including: sappers in the wire on LZ [redacted], 
LZ [redacted] being overrun, [redacted] of the 7th Marines being 
wounded twice, [redacted] (last name unknown) being wounded and 
crippled, a VC killed in friendly village with bamboo shoved 
through his neck, a radio operator named [redacted] was 
ambushed on patrol, a communications Sergeant being fragged 
by mistake 

*An October 2001 statement from the Veteran describing a 
fire-fight outside his perimeter and his rescue of another 
marine who was sleeping nearby. 

Potentially pertinent evidence received since the March 2002 
rating decision includes: 

* A copy of a September 1970 letter noting the Veteran 
received a meritorious combat promotion

* A January 1971 Command Chronology for the 3rd Battalion, 
11th Marines for the period from 13 October 1970 to 31 
December 1970 with portions highlighted by the Veteran 

* A March 1970 Command Chronology for the 3rd Battalion, 11th 
Marines for the period from 1 February 1970 to 28 February 
1970

* A 1986 document entitled "U.S. Marines in Vietnam: 
Vietnamization and Redeployment 1970-1971" with portions 
highlighted by the Veteran 

* A report of January 2002 VA PTSD examination assigning the 
Veteran a diagnosis of PTSD

* A May 2005 VA mental health assessment noting that the 
Veteran had symptoms of PTSD

* A November 2006 memorandum titled "Formal Finding on a 
lack of information required to verify stressors in 
connection with a claim for service connection for PTSD" 
detailing efforts to verify the Veteran's alleged stressor 
events.  It was noted that the Veteran had not provided a 
response to the RO's request for information concerning 
stressor events.  While Command Chronologies were submitted, 
neither the Veteran nor his personnel file indicated that he 
was present at the events highlighted.  It was determined 
that information the Veteran submitted was insufficient to 
submit to US Marine Corps University Archives. Attempts to 
obtain further information were made in June 2005 and March 
2006 with no response.   

* October 2005 to June 2009 VA outpatient treatment records 
note the Veteran's ongoing treatment for PTSD

* The Veteran's September 2009 hearing testimony providing 
details of stressor events that occurred during his tour of 
duty in Vietnam.  He identified "FOT" radio operator 
Corporal [redacted] of the 1st Battalion, 7th Marines as a 
buddy who was wounded in action on June 26 and [redacted]
of 17 Lima Battery, 7th Marines.    

The March 2002 rating decision continued the denial of 
service connection for PTSD because there was no 
corroborating evidence of a stressor event in service.  
Consequently, for evidence to be found new and material, it 
must be evidence not of record in March 2002 that addresses 
that matter, i.e., tends to show the occurrence of a stressor 
event in service.  The evidence received since March 2002 
includes the Veteran's September 2009 hearing testimony which 
provides detailed accounts of fellow soldiers being wounded 
(and what appears to be sufficiently detailed identifying 
information).  Such accounts are verifiable (if they 
occurred).  This information was not previously of record, 
and is new;; it relates to the unestablished fact necessary 
to substantiate the Veteran's claim of service connection for 
PTSD; and taken at face value (as required for purposes of 
reopening) it raises a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material, and the claim of service connection for a PTSD may 
(and must) be reopened. 



New and Material Evidence to Reopen - Service connection 
Neck/Back

An unappealed May 2002 rating decision denied service 
connection for a neck disability (and continued denial of 
service connection for back disability) on the basis that 
such disabilities were not shown to be related to the 
Veteran's service or to his service-connected left knee 
disability.  He did not appeal this decision and it became 
final.  38 U.S.C.A. § 7105.  The May 2002 rating decision is 
the last final denial in the matter.  

Evidence of record at the time of the May 2002 rating 
decision included:

* A report of April 1969 service entrance examination noting 
that the Veteran had a mild dorsal kyphosis of the spine on 
clinical evaluation; 

* STRs silent for complaints, findings, treatment, or 
diagnosis relating to the low back or neck

* A report of April 1972 service separation examination 
noting that the Veteran's spine was normal on clinical 
evaluation

* A report of May 1994 VA examination noting that the Veteran 
had thoracic back pain and stiffness.  The musculature of the 
back was good with no fixed deformity or postural 
abnormality.  The lumbar spine was within normal limits.  The 
diagnosis was thoracic musculoskeletal back pain.  

* A January 2002 VA examination noting that the Veteran 
complained of intermittent left sided low back pain with 
standing or sitting more than 20-30 minutes.  He reported he 
fell from a pole in 1969, sustaining a low back injury.  It 
was noted that he had functioned with pain at work.  X-rays 
of the lumbar spine were interpreted as showing mild 
osteoarthritis with loss of the lordotic curve. An MRI was 
negative.  The diagnosis was chronic lumbar strain/mechanical 
low back pain with mild osteoarthritis.  

* A report of April 2002 VA examination that found DJD of the 
cervical and lumbar spine.  The examiner opined that the 
arthritic changes seen on X-rays were not likely related to a 
service connected event.  He noted that there was no 
substantiating evidence in the service records for upper or 
lower back injury.  He also noted that the first mention of 
back problems was in 1993.  He summarized that "therefore it 
is unlikely that this back condition is related to any 
service related injury." 

Potentially pertinent evidence received since the May 2002 
rating decision includes: 

* July 2005 VA cervical and lumbar spine X-rays showing 
arthritis and disc disease. 

* A report of a January 2006 VA examination noting that the 
Veteran reported constant neck and low back pain since 
falling from a pole in Vietnam.  The examiner noted that 
"there is no documentation [with the Veteran] and no 
distinct evidence of any direct relationship between the 
spondylitis of his neck and his [knee] injury while in 
Vietnam."  Regarding the Veteran's low back pain, the 
examiner summarized that the MRI was negative and normal and 
no disability was noted. 

* A February 2008 VA outpatient treatment record noting that 
the Veteran had pain and osteoarthritis in his back with a 
history of a 30 foot fall in Vietnam

* A September 2009 letter from L.C.P., D.C. noting that the 
Veteran was seen for low back pain that radiated to his legs.  
The Veteran reported a traumatic fall of 25-30 feet while in 
the military and that he began to have back pain after the 
incident.  L.C.P. noted that he reviewed a lumbar spine MRI 
report that noted degenerative facet and disc disease.  He 
reviewed a lumbar spine MRI report dated June 2009 that noted 
multi-level disc bulges without significant stenosis, but 
showed foraminal and lateral recess stenosis.  He also 
reviewed an MRI report that described diffuse L2/L3 disc 
bulge without stenosis.  However, he stated that the report 
did not identify was significant anterior (circumferential) 
disc bulge at L2/L3 and other levels to a lesser degree.  He 
added that this would indicate a "compressive" force as 
claimed by the Veteran in his described 25-30 foot fall.  He 
noted that no other significant history of trauma had been 
documented that would have been contributory to this type of 
finding.  He summarized that based on the documentation in 
his file, the 25-30 foot fall in Vietnam was responsible for 
the current and worsening degenerative findings in the lumbar 
spine.  

The May 2002 rating decision denied the Veteran's claim of 
service connection for a neck/back disability on the basis 
that a neck/back disability was not related to his service or 
to his service-connected left knee disability.  Consequently, 
for evidence to be found new and material, it must be 
evidence not of record in May 2002 that addresses such 
findings.  The evidence received since May 2002 includes the 
September 2009 opinion of L.C.P., D.C. that relates the 
Veteran's low back disability to a fall in service.  This 
evidence was not previously of record, and is new; it relates 
to the unestablished fact necessary to substantiate the 
Veteran's claim of service connection a back/neck disability 
(nexus of such disability to service). Taken at face value 
(as required for purposes of reopening) it raises a 
reasonable possibility of substantiating the claim.  
Accordingly, it is new and material, and the claim of service 
connection for a back/neck disability may (and must) be 
reopened.

De Novo Review - Service connection Neck/Back

At the outset, the Board finds that the appellant is not 
prejudiced by the Board's proceeding to de novo review of 
this claim without returning the matter to the RO for initial 
de novo consideration upon reopening because the RO has 
already adjudicated the matter de novo before certifying the 
appeal for Board review.

The evidence of record demonstrates that the Veteran has a 
back/neck disability.  Diagnostic studies have shown 
degenerative changes of the cervical and lumbar spines.  
However, the Veteran's STRs do not document an event, injury, 
or disease in service relating to the back/neck.  
Furthermore, there is no evidence that arthritis of the 
back/neck was manifested in the first postservice year.  
Consequently, service connection for a back/neck disability 
on the basis that such became manifest in service and 
persisted or on a presumptive basis (for arthritis of the 
back/neck as a chronic disease under 38 U.S.C.A. § 1112) is 
not warranted.  Accordingly, what is needed to establish 
service connection for the Veteran's back/neck disability is 
that there must be competent (medical) evidence that relates 
his current disability to an event, injury, or disease in 
service or to his service-connected left knee disability. 

A September 2009 opinion of L.C.P., D.C. relates the 
Veteran's back disability to a 25-30 foot fall he sustained 
in service.  As noted above, the Veteran's account of falling 
off a pole in Vietnam is uncorroborated by the evidence of 
record.  The Veteran previously alleged that his service-
connected left knee disability was also a result of this 
fall, but his STRs only document that he fell on his knee.  
They do not show that it was in a 25 foot fall from a pole; a 
February 1972 orthopedic consult in service notes that the 
Veteran injured his knee 2 years prior playing basketball.  
This clinically recorded history conflicts with the Veteran's 
account.  Given the clinical setting when it was obtained; 
that it is contemporaneous with service; and that there is 
nothing at all in the STRs suggesting the Veteran had a 25 
foot fall, it is found more probative (regarding the 
circumstances of the knee injury in service, and that a 
neck/back injury did not occur at the same time).  
Consequently, while L.C.P., D.C. is a medical professional 
competent to offer an opinion regarding the etiology of a 
neck/back disability, his opinion in the matter has no 
probative value.  A medical opinion based [as here] solely 
upon an unsubstantiated history as related by a veteran is 
not probative medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).  

Regarding the Veteran's secondary service connection theory 
of entitlement as to the cervical spine disability, the 
January 2006 VA examiner opined that there was no 
documentation or distinct evidence of any direct relationship 
between the Veteran's neck disability and his left knee 
injury in Vietnam.  It was noted that the Veteran had 
ankylosing spondylitis which generally develops in the 40 
year age range.  The opinion was based on review of the 
record and thorough examination of the Veteran.  As the 
examiner is a medical professional competent to offer the 
opinion, it is probative evidence in the matter. 

Regarding both the cervical and the lumbar spine, the April 
2002 VA examiner opined that that the changes seen on X-ray 
were not likely related to a service connected event and that 
it was unlikely that the Veteran's back condition was related 
to any service related injury.  It was noted that there was 
no evidence in the service record showing upper or lower back 
injury (and no notation of postservice back complaints prior 
to 1993).  As the examiner is a medical professional 
competent to offer the opinion and explained the rationale 
(consistent with the factual evidence) for the opinion (i.e., 
by inference no continuity of complaints as would be seen if 
due to injury in service) it is probative evidence in the 
matter.  As there is no probative and competent (medical) 
evidence to the contrary, it is persuasive.  Significantly, a 
lengthy time interval between service and the initial 
postservice clinical notation of complaints or symptoms 
associated with a disability for which service connection is 
sought (here some 21 years) is, of itself, a factor for 
consideration against a finding that such disability is 
related to service.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service). 

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for neck/back disability.  Accordingly, 
the benefit of the doubt doctrine (38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102) does not apply.  The claim must be denied.


ORDER

Service connection for a bilateral shoulder disability is 
denied.

The appeals seeking to reopen claims of service connection 
for PTSD and for a neck/back disability are granted. 

Service connection for a neck/back disability is denied on de 
novo review. 


REMAND

While the notice provisions of the VCAA appear to be 
satisfied the Board is of the opinion that further 
development of the record is necessary to comply with VA's 
duty to assist the Veteran in the development of facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2009).

The Veteran submitted a September 1970 letter showing that he 
received a meritorious combat promotion while serving with 
the 3rd Battalion, 11th Marines.  Notably, the Veteran was in 
Vietnam from January 1970 to October 1970.  However, there is 
no explanation of the situations or circumstances under which 
the promotion was awarded.  [He also submitted an explanation 
of a December 1971 non-combat promotion, which does not 
appear to relate to the September 1970 promotion.]  This non-
combat promotion includes an explanation of the duties and 
circumstances supporting the promotion.  The Board notes that 
further explanation of the Veteran's combat promotion is 
pertinent and critical outstanding evidence in this matter as 
it may corroborate that the Veteran engaged in combat.  
Accordingly, exhaustive development in this matter is 
necessary.  It appears that the Veteran's 201 (service 
personnel) file in the record may be incomplete.  

Furthermore, in September 2009 hearing testimony, the Veteran 
described potentially verifiable stressor events during his 
service in Vietnam.  He identified fellow service members 
wounded in action, specifically Corporal [redacted] of the 
1st Battalion, 7th Marines (wounded in action on June 26) and 
[redacted] of 17 Lima Battery, 7th Marines.  Combat 
injuries of marines with whom the Veteran served are 
eminently verifiable events (if they occurred).  Accordingly, 
further development to verify these alleged stressor events 
is necessary. 

Notably, the U. S. Army and Joint Services Records Research 
Center (JSRRC) has advised they can only research stressful 
events if there are several items of specific information, 
including the Veteran's claim number and/or Social Security 
number, a two-month specific date range for when the 
stressful event occurred, the Veteran's unit of assignment 
during the stressful event, and the geographic location where 
the stressful event occurred.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for exhaustive 
development for an explanation for the 
Veteran's September 1970 combat promotion.  
He should be contacted and asked to submit 
any further information he may have in his 
possession regarding this matter.  A copy 
of the his service entire personnel 
records/201 file should be secured and 
associated with the claims file. If these 
sources prove fruitless, it should be 
ascertained whether or not there are any 
archival [e.g., unit] records that would 
contain this information, and if so such 
materials must be sought.  If the 
Veteran's assistance in this matter is 
necessary [e.g., such as in providing 
additional identifying information], he 
must co-operate.

2.  The Veteran should be asked to provide 
any further specific information necessary 
regarding his alleged stressor events in 
service.  If he provides such information 
the RO should arrange for development for 
verification of the alleged events 
(through JSRRC) to its logical conclusion.

3.  Thereafter, if (and only if) any his 
participation in combat/any alleged 
stressor(s) is/are verified, the RO should 
arrange for the Veteran to be examined by 
a psychiatrist to determine whether he has 
PTSD due to such stressor or stressors.  
His claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examination and the 
report thereof must be in accordance with 
DSM-IV.  Following examination and 
interview of the Veteran, and review of 
pertinent medical history, the examiner 
should opine whether the Veteran at least 
as likely as not has PTSD based on the 
corroborated stressor event.  If an 
alleged stressor event is corroborated, 
but PTSD is not diagnosed, the examiner 
should explain why the Veteran does not 
meet the criteria for such diagnosis. The 
examiner must explain the rationale for 
all opinions. 

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


